

Exhibit 10.13
RESTRICTED STOCK UNIT GRANT AGREEMENT
FOR NON-US GRANTEES


THIS AGREEMENT, made as of this ____ day of ____________________, 2014, (the
“Agreement”) between UNDER ARMOUR, INC. (the “Company”) and
_____________________________ (the “Grantee”).


WHEREAS, the Company has adopted the Amended and Restated 2005 Omnibus Long‑Term
Incentive Plan as amended (the “Plan”), attached hereto as Attachment A or
otherwise delivered or made available to Grantee, to promote the interests of
the Company and its stockholders by providing the Company’s key employees and
others with an appropriate incentive to encourage them to continue in the employ
of the Company and to improve the growth and profitability of the Company; and


WHEREAS, the Plan provides for the Grant to Grantees in the Plan of restricted
share units for shares of Stock of the Company;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:


1.
Investment. The Grantee represents that the Restricted Stock Units (as defined
herein) are being acquired for investment and not with a view toward the
distribution thereof.



2.Grant of Restricted Stock Units. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Grantee an award (the “Award”) of Restricted Stock Units for ________ shares of
Stock of the Company (collectively, the “Restricted Stock Units”). The Purchase
Price for the Restricted Stock Units shall be paid by the Grantee’s services to
the Company.


3.Grant Date. The Grant Date of the Restricted Stock Units hereby granted is
____________, 2014.


4.Incorporation of the Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of this Agreement, as interpreted by the Board, or a
Committee thereof, shall govern. Unless otherwise indicated herein, all
capitalized terms used herein shall have the meanings given to such terms in the
Plan.


5.Vesting and Delivery Date. The Restricted Stock Units shall vest as follows
provided the Grantee remains employed by the Company on each such vesting date:


(a) Below Threshold Level: All of the Restricted Stock Units shall be forfeited
if the combined Operating Income for the Company for 2014 and 2015 is less than
$__________; OR
(b) Threshold Level: Forty percent (40%) of the Restricted Stock Units (rounded
up to the nearest whole share) shall be earned and eligible to vest if the
combined Operating Income for the Company for 2014 and 2015 is equal to or
greater than $__________ but less than $__________, with such number of
Restricted Stock Units vesting in three equal annual installments on February
15, 2016, February 15, 2017 and February 15, 2018, with the first two
installments rounded up or down to the nearest whole share and the third
installment including



--------------------------------------------------------------------------------



the remaining shares (and the remaining sixty percent (60%) of the Restricted
Stock Units shall be forfeited); OR
(c) Target Level: Eighty percent (80%) of the Restricted Stock Units (rounded up
to the nearest whole share) shall be earned and eligible to vest if the combined
Operating Income for the Company for 2014 and 2015 is equal to or greater than
$__________ but less than $__________, with such number of Restricted Stock
Units vesting in three equal annual installments on February 15, 2016, February
15, 2017 and February 15, 2018, with the first two installments rounded up or
down to the nearest whole share and the third installment including the
remaining shares (and the remaining twenty percent (20%) of the Restricted Stock
Units shall be forfeited); OR
(d) Stretch Level: All of the Restricted Stock Units shall be earned and
eligible to vest if the combined Operating Income for the Company for 2014 and
2015 is equal to or greater than $__________, with such number of Restricted
Stock Units vesting in three equal annual installments on February 15, 2016,
February 15, 2017 and February 15, 2018, with the first two installments rounded
up or down to the nearest whole share and the third installment including the
remaining shares.
As used in this Section 5, the term “Operating Income” shall mean the Company’s
income from operations as reported in the Company’s audited financial statements
prepared in accordance with generally accepted accounting principles excluding
the impact of any generally accepted accounting principle changes implemented
after the date hereof. The forfeiture and/or vesting amounts of the Restricted
Stock Units as specified in the Section 5 shall be effective as of February 15,
2016. The Compensation Committee of the Board shall certify in writing the
achievement of the combined Operating Income for the Company.


Notwithstanding the foregoing, in the event that the Grantee’s employment is
terminated on account of the Grantee’s death or Disability at any time, all
unvested Restricted Stock Units not previously forfeited shall immediately vest
on such date of termination.
    
On the first business day after each vesting date, the Company shall deliver to
Grantee the shares of stock to which the Restricted Stock Units relate.


6.Change in Control.


(a)In the event of a Change in Control in which the Restricted Stock Units will
not be continued, assumed or substituted with Substitute Awards (as defined
below), the Operating Income requirements of the Target Level in Section 5(c) of
this Agreement shall automatically be deemed satisfied and all of the Restricted
Stock Units not otherwise forfeited shall vest immediately prior to the Change
in Control.


(b)In the event of a Change in Control (i) occurring prior to the certification
of the achievement of the combined Operating Income for the Company, and (ii)
following which the Restricted Stock Units will be continued, assumed or
substituted with Substitute Awards, the Operating Income requirements of the
Target Level in Section 5(c) of this Agreement shall be automatically deemed
satisfied, with such number of Substitute Awards not otherwise forfeited vesting
in three equal annual installments as set forth in Section 5(c) of this
Agreement.


(c)In the event of a Change in Control (i) occurring following the certification
of the achievement of the combined Operating Income for the Company, and (ii)
following which the Restricted Stock Units will be continued, assumed or
substituted with Substitute Awards, any Substitute Awards not otherwise
forfeited shall vest in three equal annual installments as set forth in Section
5(b), 5(c) or 5(d) of this Agreement, as applicable.





--------------------------------------------------------------------------------



(d)If the Restricted Stock Units are substituted with Substitute Awards as set
forth in subclauses (b) or (c) of this Section 6, and within 12 months following
the Change in Control the Grantee is terminated by the Successor (or an
affiliate thereof) without Cause or resigns for Good Reason, the Substitute
Awards not otherwise forfeited shall immediately vest upon such termination or
resignation.


(e)The following definitions shall apply to this Section 6:


i.“Cause” shall mean the occurrence of any of the following: (a) the Grantee’s
material misconduct or neglect in the performance of his or her duties; (b) the
Grantee’s commission of any felony; offense punishable by imprisonment in a
state or federal penitentiary; any offense, civil or criminal, involving
material dishonesty, fraud, moral turpitude or immoral conduct; or any crime of
sufficient import to potentially discredit or adversely affect the Company’s
ability to conduct its business in the normal course; (c) the Grantee’s material
breach of the Company’s written Code of Conduct, as in effect from time to time;
(d) the Grantee’s commission of any act that results in severe harm to the
Company excluding any act taken by the Grantee in good faith that he or she
reasonably believed was in the best interests of the Company; or (e) the
Grantee’s material breach of the Employee Confidentiality, Non-Competition and
Non-Solicitation Agreement by and between Grantee and the Company (the
“Confidentiality, Non-Compete and Non-Solicitation Agreement”) attached hereto
as Attachment B. However, none of the foregoing events or conditions will
constitute Cause unless the Company provides Grantee with written notice of the
event or condition and thirty (30) days to cure such event or condition (if
curable) and the event or condition is not cured within such 30-day period.


ii.“Good Reason” shall mean the occurrence of any of the following events: (a) a
diminishment in the scope of the Grantee’s duties or responsibilities with the
Company; (b) a reduction in the Grantee’s current base salary, bonus opportunity
or a material reduction in the aggregate benefits or perquisites; or (c) a
requirement that the Grantee relocate more than fifty (50) miles from his or her
primary place of business as of the date of a Change in Control, or a
significant increase in required travel as part of the Grantee’s duties and
responsibilities with the Company. However, none of the foregoing events or
conditions will constitute Good Reason unless (i) Grantee provides the Company
with written objection to the event or condition within ninety (90) days
following the occurrence thereof, (ii) the Company does not reverse or otherwise
cure the event or condition within thirty (30) days of receiving such written
objection, and (iii) Grantee resigns his or her employment within thirty (30)
days following the expiration of such cure period.


iii.An award will qualify as a “Substitute Award” if it is assumed, substituted
or replaced by the Successor with awards that, solely in the discretion of the
Compensation Committee of the Board, preserves the existing value of the
outstanding Restricted Stock Units at the time of the Change in Control and
provides vesting and payout terms that are at least as favorable to Grantee as
the vesting and payout terms applicable to the Restricted Stock Units.


iv.“Successor” shall mean the continuing or successor organization, as the case
may be, following the Change in Control.


7.Forfeiture. Subject to the provisions of the Plan and Sections 5 and 6 of this
Agreement, with respect to the Restricted Stock Units which have not become
vested on the date the Grantee’s employment is terminated, the Award of
Restricted Stock Units shall expire and such unvested Restricted Stock Units
shall immediately be forfeited on such date.



--------------------------------------------------------------------------------



For purposes of the Award, the Grantee’s employment will be considered
terminated as of the date the Grantee is no longer actively providing services
to the Company or any Subsidiary or Affiliate, as applicable (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where the Grantee is employed or
rendering services or the terms of the Grantee’s employment or service
agreement, if any). Unless otherwise determined by the Company, the Grantee’s
right to vest in the Restricted Stock Units under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
the Grantee’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where the Grantee is employed or rendering services or the
terms of the Grantee’s employment or service agreement, if any). The Committee
shall have the exclusive discretion to determine when the Grantee is no longer
actively providing services for purposes of his or her Award (including whether
the Grantee may still be considered to be providing services while on a leave of
absence).


8.Obligation to Continue Employment. Neither the Company nor any Subsidiary or
Affiliate is obligated by or as a result of the Plan or this Agreement to
continue the Grantee’s status as an employee and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary or Affiliate to terminate the employment status of the Grantee at any
time.
 
9.Employee Confidentiality, Non-Competition and Non-Solicitation Agreement. As a
condition to the grant of the Restricted Stock Units, Grantee shall have
executed and become a party to the Confidentiality, Non-Compete and
Non-Solicitation Agreement.


10.No Shareholder Rights.    Grantee does not have any rights of a shareholder
with respect to the Restricted Stock Units. No dividend equivalents will be
earned or paid with regard to the Restricted Stock Units.


11.Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereafter occurring
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.


12.Integration. This Agreement and the Plan contain the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and in the Plan. This Agreement and the Plan supersede all prior
agreements and understandings between the parties with respect to its subject
matter.


13.Withholding Taxes. The Grantee acknowledges that, regardless of any action
taken by the Company or, if different, the Subsidiary or Affiliate for which the
Grantee is a Service Provider (the “Employer”), the ultimate liability for all
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”) is and remains
the Grantee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. The Grantee further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units, including, but not



--------------------------------------------------------------------------------



limited to, the grant, vesting or settlement of the Restricted Stock Units, the
subsequent sale of any shares of Stock acquired under the Plan and the receipt
of any dividends or dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate the Grantee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the Grantee
is subject to Tax-Related Items in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, the Grantee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Prior to the relevant taxable or tax withholding event, as applicable, the
Grantee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Grantee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations, if any, with regard to all
Tax-Related Items by one or a combination of the following:


(a)
withholding from the Grantee’s wages or other cash compensation paid to the
Grantee by the Company and/or the Employer; or



(b)
withholding from proceeds of the sale of shares of Stock acquired upon
settlement of the Restricted Stock Units either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Grantee’s behalf
pursuant to this authorization without further consent); or



(c)
withholding in shares of Stock to be issued upon settlement of the Restricted
Stock Units; or



(d)
by any other method deemed by the Company to comply with applicable laws.



Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in shares of
Stock. If the obligation for Tax-Related Items is satisfied by withholding in
shares of Stock, for tax purposes, the Grantee is deemed to have been issued the
full number of shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the shares are held back solely for the purpose
of paying the Tax-Related Items.


Finally, the Grantee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares of Stock or the proceeds of the sale of shares of
Stock if the Grantee fails to comply with his or her obligations in connection
with the Tax-Related Items.


14.Nature of Grant. In accepting the Award, the Grantee acknowledges,
understands and agrees that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of restricted
stock units, or benefits in lieu of restricted stock units, even if restricted
stock units have been granted in the past;



--------------------------------------------------------------------------------



(c)all decisions with respect to future restricted stock units or other grants,
if any, will be at the sole discretion of the Company;
(d)the Grantee is voluntarily participating in the Plan;
(e)the Award and any shares of Stock acquired under the Plan are not intended to
replace any pension rights or compensation;
(f)the Award and any shares of Stock acquired under the Plan, and the income and
value of same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar payments;
(g)the future value of the shares of Stock underlying the Award is unknown,
indeterminable, and cannot be predicted with certainty;
(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of the Grantee’s status
as an employee (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the Grantee is
employed or rendering services or the terms of the Grantee’s employment
agreement, if any), and in consideration of the grant of the Restricted Stock
Units to which the Grantee is otherwise not entitled, the Grantee irrevocably
agrees never to institute any claim against the Company or any other Subsidiary
or Affiliate, waives his or her ability, if any, to bring any such claim, and
releases the Company and any other Subsidiary or Affiliate from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, the Grantee shall be
deemed irrevocably to have agreed not to pursue such claim and agree to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;
(i)unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Restricted Stock Units or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Stock; and
(j)neither the Company nor any other Subsidiary or Affiliate shall be liable for
any foreign exchange rate fluctuation between the Grantee’s local currency and
the United States Dollar that may affect the value of the Award or of any
amounts due to the Grantee pursuant to settlement of the Award or the subsequent
sale of any shares of Stock acquired upon settlement.
15.Data Privacy. The Grantee hereby voluntarily consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data as
described in this Agreement and any other Award grant materials by and among, as
applicable, the Company and any Subsidiary or Affiliate for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan. 


The Grantee understands that the Company and any Subsidiary or Affiliate may
hold certain personal information about the Grantee, including, but not limited
to, the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all awards
or any other entitlement to shares of Stock awarded, canceled, exercised,
vested, unvested or outstanding in the Grantee’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.  



--------------------------------------------------------------------------------



The Grantee understands that Data will be transferred to the stock plan service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Plan.  The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. 
The Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting Human Resources
at Totalrewards@underarmour.com. The Grantee authorizes the Company, the stock
plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Grantee’s participation in the Plan.  The Grantee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan.  The Grantee understands that he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further, the
Grantee understands that he or she is providing the consents herein on a purely
voluntary basis.  If the Grantee does not consent, or if the Grantee later seeks
to revoke his or her consent, his or her employment status or service and career
with the Company will not be adversely affected; the only adverse consequence of
refusing or withdrawing consent is that the Company would not be able to grant
the Restricted Stock Units or other equity awards or administer or maintain such
awards.  Therefore, the Grantee understands that refusing or withdrawing his or
her consent may affect the Grantee’s ability to participate in the Plan.  For
more information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that he or she may contact Human
Resources at Totalrewards@underarmour.com.


16.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


17.Counterparts; Electronic Signature. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument. This Agreement may be signed by
the Company through application of an authorized officer’s signature, and may be
signed by Grantee through an electronic signature.


18.Governing Law; Venue. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland, without regard to
the provisions governing conflict of laws. For purposes of litigating any
dispute that arises under this Award of Restricted Stock Units or this Award
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Maryland, and agree that such litigation will be conducted in the
jurisdiction and venue of the United States District Court for the District of
Maryland or, in the event such jurisdiction is not available, any of the
appropriate courts of the State of Maryland, and no other courts, where this
Award of Restricted Stock Units is made and/or to be performed.


19.Appendix. Notwithstanding any provisions in this Award Agreement, the Award
shall be subject to any special terms and conditions set forth in any Appendix
to this Award Agreement for the Grantee’s country.  Moreover, if the Grantee
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Grantee, to the extent the
Company determines that the application of such terms and conditions is
necessary or



--------------------------------------------------------------------------------



advisable for legal or administrative reasons.  The Appendix constitutes part of
this Award Agreement.


20.Insider Trading Restrictions/Market Abuse Laws.  The Grantee acknowledges
that, depending on the Grantee’s country of residence, the Grantee may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Grantee’s ability to acquire or sell shares of Stock or rights to
shares of Stock (e.g., Restricted Stock Units) under the Plan during such times
as the Grantee is considered to have “inside information” regarding the Company
(as defined by the laws in the Grantee’s country).  Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy.  The Grantee
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and the Grantee is advised to speak to his or her personal advisor
on this matter.


21.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the Award and
on any shares of Stock issued upon settlement of the Award, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


22.Language. If the Grantee has received this Agreement, or any other document
related to the Award and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control


23.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


24.Grantee Acknowledgment. The Grantee hereby acknowledges receipt of a copy of
the Plan. The Grantee hereby acknowledges that all decisions, determinations and
interpretations of the Board, or a Committee thereof, in respect of the Plan,
this Agreement and this Award of Restricted Stock Units shall be final and
conclusive.


The Company has caused this Agreement to be duly executed by its duly authorized
officer and said Grantee has hereunto signed this Agreement on the Grantee’s own
behalf, thereby representing that the Grantee has carefully read and understands
this Agreement and the Plan as of the day and year first written above.


 
UNDER ARMOUR, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
 
GRANTEE
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------



APPENDIX
TO THE
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. EMPLOYEES
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Award if
the Grantee works and/or resides in one of the countries listed below. If the
Grantee is a citizen or resident of a country other than the one in which the
Grantee is currently working and/or residing (or is considered as such for local
law purposes), or the Grantee transfers employment to a different country after
the Award is granted, the Company will, in its discretion, determine the extent
to which the terms and conditions contained herein will apply to the Grantee.
Notifications
This Appendix also includes information regarding certain other issues of which
the Grantee should be aware with respect to the Grantee’s participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of January 2014. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that the Grantee not rely on the information noted herein as the only
source of information relating to the consequences of participation in the Plan
because the information may be out-of-date at the time the Grantee vests in the
Restricted Stock Units or sells any shares of Stock issued at settlement of the
Award.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation. As a result, the Company is not in
a position to assure the Grantee of any particular result. Accordingly, the
Grantee is strongly advised to seek appropriate professional advice as to how
the relevant laws in the Grantee’s country may apply to the Grantee’s individual
situation.
If the Grantee is a citizen or resident of a country other than the one in which
the Grantee is currently working and/or residing (or is considered as such for
local law purposes), or if the Grantee transfers employment to a different
country after the Award is granted, the notifications contained in this Appendix
may not be applicable to the Grantee in the same manner.
Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan and the Award Agreement.
AUSTRALIA


Notifications


Securities Law Information. If the Grantee acquires shares of Stock under the
Plan and offers the shares for sale to a person or entity resident in Australia,
the offer may be subject to disclosure requirements under Australian law. The
Grantee should consult with his or her personal legal advisor before making any
such offer in Australia.


BRAZIL


Terms and Conditions



--------------------------------------------------------------------------------



Compliance with Law. The Grantee must comply with applicable Brazilian laws and
is responsible for paying any and all applicable taxes associated with the
settlement of the Award, the receipt of any dividends, and the sale of shares of
Stock acquired under the Plan.
Notifications
Exchange Control Information. If the Grantee is a resident or is domiciled in
Brazil, he or she will be required to submit an annual declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights equals or exceeds US$100,000. Assets and rights
that must be reported include any shares of Stock acquired under the Plan.
Foreign individuals holding Brazilian visas are considered Brazilian residents
for purposes of this reporting requirement and must declare at least the assets
held abroad that were acquired subsequent to the date of admittance as a
resident of Brazil.


CANADA


Terms and Conditions


Nature of Award. The following provision replaces the second paragraph of
Section 7 of the "Forfeiture" section of the Award Agreement:


For purposes of the Award, Grantee's status as Service Provider will be
considered terminated as of the date Grantee is no longer actively providing
services to the Company or one of its Subsidiaries or Affiliates (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Grantee is employed or
rendering services or the terms of Grantee's employment or service agreement, if
any); unless otherwise expressly provided in this Agreement or determined by the
Company, Grantee's right to vest in the Restricted Stock Units under the Plan,
if any, will terminate as of the earlier of (a) the date on which Grantee
receives notice of termination of Grantee's status as Service Provider, or (b)
the date Grantee is no longer actively providing services to the Company or one
of its Subsidiaries or Affiliates (i.e., the period during which Grantee is
considered employed would not include any contractual notice period or any
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where Grantee is employed or rendering services or the terms of
Grantee's employment or service agreement, if any); the Committee shall have the
exclusive discretion to determine when Grantee is no longer actively providing
services for purposes of Grantee's Award (including whether Grantee may still be
considered to be providing services while on a leave of absence).


The following provisions apply if Grantee is in Quebec:


Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Award Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.


Les parties reconnaissent avoir expressement souhaité que la convention [“Award
Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.


Data Privacy. The following provision supplements the “Data Privacy” section of
the Award Agreement:


Grantee hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. Grantee further
authorizes the Company and any Subsidiary or Affiliate and the Company’s
designated broker/third party administrator for the Plan (or such other



--------------------------------------------------------------------------------



stock plan service provider that may be selected by the Company to assist with
the implementation, administration and management of the Plan) to disclose and
discuss such information with their advisors. Grantee also authorizes the
Company and/or any Subsidiary or Affiliate to record such information and to
keep such information in Grantee's employment file.


Notifications


Securities Law Information. Grantee is permitted to sell shares of Stock
acquired through the Plan through the designated broker appointed under the
Plan, if any (or any other broker acceptable to the Company), provided the
resale of shares acquired under the Plan takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed. The shares of
Stock are currently listed on the New York Stock Exchange.


CHILE


Notifications


Exchange Control and Tax Reporting Information. Grantee must comply with the
exchange control and tax reporting requirements in Chile in connection with the
acquisition and sale of shares of Stock under the Plan.


Grantee is not required to repatriate funds obtained from the sale of shares of
Stock to Chile. However, if Grantee decides to repatriate such funds to Chile,
Grantee must do so through the Formal Exchange Market (i.e., a commercial bank
or registered foreign exchange office) if the funds exceed US$10,000.


If Grantee's aggregate investments held outside of Chile exceed US$5,000,000
(including the investments made under the Plan), Grantee must report the status
of such investments annually to the Central Bank, using Annex 3.1 of Chapter XII
of the Foreign Exchange Regulations.


If Grantee holds shares of Stock acquired under the Plan outside of Chile,
Grantee must report the details of these investments on annual basis to the
Chilean Internal Revenue Service ("CIRS") by filing Tax Form 1851, “Annual Sworn
Statement Regarding Investments Held Abroad.” Furthermore, if Grantee wishes to
receive credit against Grantee's Chilean income taxes for taxes paid abroad,
Grantee must report the payment of taxes abroad to the CIRS by filing Tax Form
1853, “Annual Sworn Statement Regarding Credits for Taxes Paid Abroad.” These
statements must be submitted electronically through the CIRS website
(www.sii.cl) before March 15 of each year.


Securities Law Information. Neither the Restricted Stock Units nor the shares of
Stock issued in connection with the Restricted Stock Units will be registered
under the Registry of Securities held by the Chilean Superintendence of
Securities ("CSS") nor are they under the control or supervision of the CSS.


CHINA


Terms and Conditions
The following provisions will apply to Grantees who are subject to PRC exchange
control restrictions, as determined by the Company in its sole discretion:
Exchange Control Information. Grantee understands and agrees that, to facilitate
compliance with exchange control laws in China, Grantee may be required to
immediately repatriate to China the cash proceeds from the sale of any shares of
Stock acquired at vesting of the Restricted Stock Units and any dividends
received in relation to the shares. Grantee further understands that, under
local law, such repatriation of the cash proceeds may need to be effectuated
through



--------------------------------------------------------------------------------



a special exchange control account established by the Company or any Subsidiary
or Affiliate, and Grantee hereby consents and agrees that the proceeds from the
sale of Shares acquired under the Plan and any dividends received in relation to
the Shares may be transferred to such special account prior to being delivered
to Grantee.
The proceeds may be paid to Grantee in U.S. dollars or local currency at the
Company’s discretion. In the event the proceeds are paid to Grantee in U.S.
dollars, Grantee understands that Grantee will be required to set up a U.S.
dollar bank account in China and provide the bank account details to the Company
and/or any Subsidiary or Affiliate, as applicable, so that the proceeds may be
deposited into this account.
Grantee agrees to bear any currency fluctuation risk between the time the shares
of Stock are sold or dividends are paid and the time the proceeds are
distributed to Grantee through any such special account.
Grantee further agrees to comply with any other requirements that may be imposed
by the Company in the future in order to facilitate compliance with exchange
control requirements in China.


Foreign Asset/Account Reporting Information. Effective from January 1, 2014, PRC
residents are required to report to SAFE details of their foreign financial
assets and liabilities, as well as details of any economic transactions
conducted with non-PRC residents, either directly or through financial
institutions.  Under these new rules, Grantee may be subject to reporting
obligations for the shares or awards, including stock options and restricted
stock units, acquired under the Plan and Plan-related transactions. It is the
Grantee's responsibility to comply with this reporting obligation and the
Grantee should consult his or her personal tax advisor in this regard.




HONG KONG


Terms and Conditions
Restricted Stock Units Payable Only in Shares. Notwithstanding any discretion in
the Plan or anything to the contrary in the Award Agreement, the grant of
Restricted Stock Units does not provide any right for Grantee to receive a cash
payment, and the Restricted Stock Units are payable in shares of Stock only.
Securities Law Information. WARNING: The grant of Restricted Stock Units under
the terms of the Award Agreement and the Plan and the issuance of shares of
Stock at vesting of Restricted Stock Units do not constitute a public offering
of securities, and they are available only to Service Providers.
Please be aware that the contents of the Award Agreement, including this
Appendix, and the Plan have not been reviewed by any regulatory authority in
Hong Kong. Grantee is advised to exercise caution in relation to the right to
acquire shares of Stock at vesting of the Restricted Stock Units, or otherwise,
under the Plan. If Grantee is in any doubt about any of the contents of the
Award Agreement, including this Appendix or the Plan, Grantee should obtain
independent professional advice.



--------------------------------------------------------------------------------



Sale of Shares. By accepting the Restricted Stock Units, Grantee agrees that in
the event that the Restricted Stock Units vest and shares of Stock are issued to
Grantee within six months of the Date of Grant, Grantee agrees that Grantee will
not dispose of any shares acquired prior to the six-month anniversary of the
Date of Grant.


MEXICO


Term and Conditions


No Entitlement or Claims for Compensation. These provisions supplement
Section 14 of the Award Agreement:
Modification. By accepting the Restricted Stock Units, Grantee understands and
agrees that any modification of the Plan or the Agreement or its termination
shall not constitute a change or impairment of the terms and conditions of
employment.
Policy Statement. The Award of Restricted Stock Units the Company is making
under the Plan is unilateral and discretionary and, therefore, the Company
reserves the absolute right to amend it and discontinue it at any time without
any liability.
The Company, with registered offices at 1020 Hull Street, Baltimore, MD 21230,
U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of shares of Stock does not, in
any way, establish an employment relationship between Grantee and the Company or
any of its Subsidiaries or Affiliates since Grantee is participating in the Plan
on a wholly commercial basis and the sole employer is UA Mexico Services, S. De
R.I. C.V., nor does it establish any rights between Grantee and the employer.
Plan Document Acknowledgment. By accepting the Award of Restricted Stock Units,
Grantee acknowledges that Grantee has received copies of the Plan, has reviewed
the Plan and the Agreement in their entirety and fully understands and accepts
all provisions of the Plan and the Agreement.
In addition, by accepting the Agreement, Grantee further acknowledges that
Grantee has read and specifically and expressly approved the terms and
conditions in the Agreement, in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) the Company and any Subsidiary or Affiliate are not responsible for any
decrease in the value of the shares of Stock underlying the Restricted Stock
Units.
Finally, Grantee hereby declares that Grantee does not reserve any action or
right to bring any claim against the Company or any of its Subsidiaries or
Affiliates for any compensation or damages as a result of Grantee’s
participation in the Plan and therefore grants a full and broad release to the
Company and any Subsidiary or Affiliate, as applicable, with respect to any
claim that may arise under the Plan.
Spanish Translation
Sin derecho a compensación o reclamaciones por compensación. Estas disposiciones
complementan el Contrato:
Modificación. Al aceptar las Unidades de Acciones Restringidas, el recipiente
del premio <"Grantee"> entiende y acuerda que cualquier modificación al Plan o
al Contrato o su terminación no constituirá un cambio o perjuicio a los términos
y condiciones de empleo.



--------------------------------------------------------------------------------



Declaración de Política. El Otorgamiento de Unidades de Acciones Restringidas
que la Compañía está haciendo de conformidad con el Plan es unilateral y
discrecional y, por lo tanto, la Compañía se reserva el derecho absoluto de
modificar y discontinuar el mismo en cualquier momento, sin responsabilidad
alguna.
La Compañía, con oficinas registradas ubicadas en 1020 Hull Street, Baltimore,
MD 21230, EE.UU. es únicamente responsable de la administración del Plan y la
participación en el Plan y la adquisición de Acciones no establece, de forma
alguna, una relación de trabajo entre el "Grantee" y la Compañía, ya que el
"Grantee" participa en el Plan de una forma totalmente comercial y el único
patrón es UA Mexico Services, S. De R.I. C.V. y tampoco establece ningún derecho
entre el "Grantee" y el Patrón.
Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Unidades de Acciones Restringidas, el "Grantee" reconoce que el "Grantee" ha
recibido copias del Plan, ha revisado el Plan y el Contrato en su totalidad y
entiende y acepta completamente todas las disposiciones contenidas en el Plan y
en el Contrato.
Adicionalmente, al aceptar el Contrato, el "Grantee" reconoce que el "Grantee"
ha leído y específica y expresamente ha aprobado los términos y condiciones del
Contrato, en el que claramente se ha descrito y establecido que: (i) la
participación en el Plan no constituye un derecho adquirido; (ii) el Plan y la
participación en el Plan es ofrecida por la Compañía de forma enteramente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) la
Compañía, así como su Sociedad Controlante, Subsidiaria no son responsables por
cualquier disminución en el valor de las Acciones subyacentes a las Unidades de
Acciones Restringidas.
Finalmente, el "Grantee" en este acto declara que el "Grantee" no se reserva
ninguna acción o derecho para interponer cualquier demanda o reclamación en
contra de la Compañía por compensación, daño o perjuicio alguno como resultado
de su participación en el Plan y, por lo tanto, otorga el más amplio finiquito
al Patrón, la Compañía, así como su Sociedad Controlante, Subsidiaria con
respecto a cualquier demanda o reclamación que pudiera surgir en virtud del
Plan.


NETHERLANDS


Notifications


Securities Law Information. The Grantee should be aware of Dutch insider-trading
rules, which may impact the sale of shares of Stock acquired under the Plan. In
particular, the Grantee may be prohibited from effectuating certain transactions
involving shares of Stock during the period in which Grantee has "inside
information" regarding the Company.


By accepting the Restricted Stock Units and participating in the Plan, Grantee
acknowledges having read and understood this Securities Law Information and
further acknowledges that it is Grantee's responsibility to comply with the
following Dutch insider-trading rules:


Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of details concerning the issuing company
to which the securities relate, which is not public and which, if published,
would reasonably be expected to affect the stock price, regardless of the
development of the price. The insider could be a service provider in the
Netherlands who has inside information as described herein.


Given the broad scope of the definition of inside information, certain service
providers working in the Netherlands (possibly including the Grantee) may have
inside information and, thus, would be



--------------------------------------------------------------------------------



prohibited from effectuating a transaction in securities in the Netherlands at a
time when the Grantee had such inside information.


PANAMA


Notifications


Securities Law Notification. The Restricted Stock Units and any shares of Stock
which may be issued to Grantee upon vesting and settlement of the Restricted
Stock Units are not subject to registration under Panamanian Law as they are not
intended for the public, but solely for Grantee’s benefit.


UNITED KINGDOM


Terms and Conditions


Withholding Taxes. The following provisions supplement Section 13 of the Award
Agreement:


Grantee shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to account to HM Revenue &
Customs (“HMRC”) with respect to the event giving rise to the Tax-Related Items
(the “Chargeable Event”) that cannot be satisfied by the means previously
described. If payment or withholding of income tax is not made within ninety
(90) days after the Chargeable Event, or, if the Chargeable Event occurs on or
after April 6, 2014, within 90 days after the end of the UK tax year in which
the Chargeable Event occurs or such other period specified in Section 222(1)(c)
of the U.K. Income Tax (Earnings and Pensions) Act 2003, (the “Due Date”),
Grantee agrees that the amount of any uncollected income tax shall (assuming
Grantee is not a director or executive officer of the Company (within the
meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended)), constitute a loan owed by Grantee to the employer, effective on the
Due Date. The loan will bear interest at the then-current official rate of Her
Majesty’s Revenue and Customs and it will be immediately due and repayable by
the Grantee, and the Company or the employer may recover it at any time
thereafter by any of the means referred to in Section 13 of the Award Agreement.


Notwithstanding the foregoing, if the Grantee is a director or executive officer
of the Company (within the meaning of Section 13(k) of the 1934 Act), the
Grantee will not be eligible for such a loan to cover the unpaid income tax. In
the event that the Grantee is such a director or executive officer and the
income tax is not collected from or paid by the Grantee by the Due Date, the
amount of any uncollected taxes will constitute a benefit to the Grantee on
which additional income tax and national insurance contributions (“NICs”) will
be payable. The Grantee will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for paying to the Company or the employer, as applicable, any
employee NICs due on this additional benefit, which the Company or the employer
may recover from the Grantee by any of the means referred to in Section 13 of
the Award Agreement.





--------------------------------------------------------------------------------



Attachment A


[Attachment A, the Under Armour, Inc. Amended and Restated 2005 Omnibus
Long-Term Incentive Plan, was previously filed with the Company’s Form 10-Q for
the quarterly period ending June 30, 2012 as Exhibit 10.01]



--------------------------------------------------------------------------------



Attachment B


[Attachment B, the Form of Employee Confidentiality, Non-Competition and
Non-Solicitation Agreement by and between certain executives and the Company,
has been separately filed with the Company’s Annual Report on Form 10-K for the
year ended December 31, 2013, as Exhibit 10.14]





